



COURT OF APPEAL FOR ONTARIO

CITATION: Kyvrikoseos (Re) , 2013 ONCA 607

DATE:20131003

DOCKET: C56708

Goudge, Cronk and Gillese JJ.A.

IN THE MATTER OF:  MANOS KYVRIKOSEOS

AN APPEAL UNDER PART XX.1 OF THE
CODE

Manos Kyvrikoseos, appellant appearing in person

Joseph Di Luca,
amicus curaie


Michael Fawcett, for the respondent

James Thomson, for the Centre for Addiction and Mental
    Health

Heard: October 2, 2013

On appeal against the disposition of the Ontario Review
    Board dated, February 14, 2013.

APPEAL BOOK ENDORSEMENT

[1]

In our view it was reasonable for the Board to accept Dr. Pearces
    opinion evidence that substance abuse would lead to deterioration of the appellants
    mental stability and a return to the conduct like the index offences.  The
    doctor has been the appellants treating physician for some time.  That
    provided the doctor with an ample basis to conclude that the former would
    likely lead to the latter.

[2]

The appeal must be dismissed.


